Citation Nr: 0638465	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an initial evaluation in excess of 20 
percent for generalized myalgias and sleep disturbance due to 
an undiagnosed illness. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from February 1977 to 
April 1994, with service in the Persian Gulf during the 
Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2000 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On May 13, 2003, the veteran testified at a hearing before 
the undersigned acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

In October 2003, the Board remanded this case for 
notification and development action.  The case was returned 
to the Board in September 2006.


FINDINGS OF FACT

1.  The veteran's generalized myalgias and sleep disturbance 
due to an undiagnosed illness is not manifested by nearly 
constant symptoms which are refractory to therapy.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible evidence of record that any claimed 
in-service stressor occurred, and no claimed in-service 
stressor has been verified by official military records.





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for generalized myalgias and sleep disturbance due to 
an undiagnosed illness are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2006); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, 
Diagnostic Code 5025 (2006).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.   Letters sent to 
the veteran in August 2001 by the RO and in December 2004 by 
the VA Appeals Management Center (AMC) in Washington, DC, 
satisfied the statutory and regulatory duty to notify 
provisions.  There is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  In view of the fact that the veteran and his 
representative have had ample opportunity during the more 
than five years that his appeal has been pending to submit 
evidence and argument in support of his claim, the timing of 
the VCAA notice provided to the veteran was in no way 
prejudicial to him.    

Increased Disability Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2006); 38 C.F.R. 
§ 4.1 (2006).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings". See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).  In this case, the veteran's service-connected 
disability has been rated as analogous to fibromyalgia.

38 C.F.R. § 4.71a, Diagnostic Code 5025, pertaining to 
fibromyalgia, provides that an evaluation of 20 percent is 
warranted when the disability is manifested by widespread 
musculoskeletal pain and tenderness (with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms) which are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but which are present 
more than one-third of the time.  A higher evaluation of 40 
percent requires fibromyalgia with widespread musculoskeletal 
pain and tenderness which are constant, or nearly so, and 
refractory to therapy.

A Note to Diagnostic Code 5025 provides that widespread pain 
means pain in both the left and right sides of the body which 
is both above and below the waist and which affects both 
axial skeleton (that is, cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.  

At the hearing in May 2003, the veteran testified that since 
about two months after he left the Persian Gulf he has had 
constant pain in his entire body and sleep problems.  Having 
listened carefully to the veteran as he testified in support 
of his claims and having carefully observed his demeanor 
while he was doing so, the undersigned acting Veterans Law 
Judge finds that the veteran's testimony in that regard was 
of questionable credibility and thus has limited probative 
value.  

The veteran was afforded VA medical examinations in May 1999 
and in September 1999, and the evidence of record in this 
case includes records of his post-service VA medical 
treatment.  In May 1999, it was noted that the veteran 
complained of aching joints.  In September 1999, it was noted 
that the veteran complained of almost constant muscle and 
joint pain, but a treatment note dated in September 2000 
reported the veteran's statement that he did not have chronic 
pain and, more recently, in December 2004, the veteran told a 
treating VA physician that he has no chronic pain.

On this record, with pertinent VA medical treatment records 
showing subjective complaints of pain which the veteran 
attributed to his service-connected disability contradicted 
by his other statements to the effect that he has no chronic 
pain, the 
Board is unable to accept his assertion that he has been 
experiencing and currently experiences constant or nearly 
constant widespread musculoskeletal pain and tenderness due 
to service-connected generalized myalgia, and the Board finds 
as a fact that the veteran has not had such symptomatology 
during the appeal period.  It necessarily follows that the 
requirements of Diagnostic Code 5025 for an evaluation higher 
than 20 percent have not been demonstrated, and entitlement 
to an increased rating is not established.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2006).        

Fibromyalgia is a "nonarticular" rheumatic disease in which 
objective impairment of the musculoskeletal function, 
including limitation of joints, is not considered to be 
present which is in contrast to the usual findings in 
"articular" rheumatic diseases.  For that reason, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to 
functional loss due to pain on use, weakness, incoordination, 
and the like do not apply in this case.  See 64 Fed. Reg. 
32410-32411 (June 17, 1999).

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. 
§ 3.321(b)(1) pertaining to extra- schedular evaluations.  
However, the disability picture presented by the veteran's 
service-connected disability is not so exceptional or unusual 
as to render impractical the application of regular schedular 
standards.  Frequent hospitalizations for treatment of 
generalized myalgias and sleep disturbance and marked 
interference with employment by such conditions have not been 
shown by competent and credible evidence.  It is noted that a 
VA physician who conducted a VA psychiatric examination of 
the veteran in February 2003 reported that he is in fact 
competent to perform the duties of his job.  The Board is, 
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).   
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Service Connection For PTSD

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2006); 38 C.F.R. § 
3.304(d) (2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2006). 

In this case, the appellant's claim of entitlement to service 
connection for PTSD must be denied because the requirements 
in law for entitlement to service connection for the acquired 
psychiatric disorder of PTSD have not been met by competent, 
credible evidence.  

The veteran did not engage in combat with the enemy in 
Vietnam.  His Department of Defense (DD) Form 214, separation 
document, shows that his military occupational specialty was 
food service specialist.  He did not receive any awards or 
citations for participation in combat, and he was not wounded 
by gunfire or by shrapnel fragments from a shell or mortar.  
He has not submitted any evidence in writing, such as a 
statement by a commanding officer or a "buddy" statement 
tending to show participation in combat on his part.  In 
fact, the veteran testified that he never fired a weapon at 
the Iraqi forces.  

Because the veteran did not engage in combat with the enemy 
in the Persian Gulf, credible supporting evidence of a 
claimed in-service stressor is required in his case for 
service connection for PTSD.  The in-service stressors which 
the veteran has claimed to have are: fears of a pending SCUD 
missile attack and a germ warfare attack while stationed in 
Saudi Arabia; fears of a possible suicide attack by Iraqi 
soldiers who had surrendered near his location; an incident 
where a sentry pointed a locked and loaded weapon at the 
veteran's head at a security checkpoint; and several bomb 
threats at the King Fahd Airport.  

The veteran has submitted no evidence to VA to support and 
corroborate his account of his claimed in-service stressors.  
Statements from the veteran's wife and mother-in-law describe 
changes in the veteran's behavior after his return from the 
Persian Gulf but provide no corroboration of the claimed in-
service stressors.  Furthermore, in response to an inquiry 
from the RO, the United States Armed Services Center for 
Research of Unit Records reported in September 2000 that the 
veteran's assigned unit was located at King Fahd 
International Airport until January 16, 1991, but the first 
Iraqi SCUD missiles were not fired into Saudi Arabia until 
January 18, 1991.  The official military records did not 
document any combat incidents involving a sentry pointing a 
weapon at the veteran.  The Operation Desert Storm After 
Action Report for the veteran's assigned battalion does not 
verify any claimed in-service stressor. 

Because there is no credible supporting evidence of record 
that any claimed in-service stressor occurred and no such 
stressor was verified by official military records, it is not 
necessary to determine whether the other requirements for 
service connection for PTSD besides a verified stressor have 
been met.  The veteran is not entitled to a grant of service 
connection for PTSD for failure to submit or identify any 
credible evidence from a source other himself that he 
experienced a qualifying stressor during his active military 
service, and his claim for service connection for PTSD must 
be denied on that basis.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).  

Benefit Of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Entitlement to an evaluation in excess of 20 percent for 
generalized myalgias and sleep disturbance due to an 
undiagnosed illness is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
James A. Frost
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


